WALLACE, JUDGE:
This claim was submitted for determination upon a stipulation filed by the parties which revealed the following facts: *260Claimant supplied 34 cubic yards of concrete grout to the respondent for use in certain highway projects. The purchase order for the grout was dated after the delivery date of the material, and could not be processed by the respondent. The respondent acknowledges that the concrete grout was received and utilized in its work, and that the sum of $2,642.84 is a fair and reasonable amount for the material supplied.
Based on the foregoing facts, the Court makes an award to the claimant in the amount stipulated.
Award of $2,642.84.